                           Case 19-20831-jra     Doc 53     Filed 09/16/19       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                    )
John Mileusnic                                            )
xxx−xx−1703                                               )
325 Plum Creek Drive                                      ) Case Number: 19−20831−jra
Schererville, IN 46375                                    )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          ) Chapter: 13
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )




                                         NOTICE OF DOCKET ENTRY
On September 16, 2019 , the following entry was made on the docket in this case:

         Docket Entry: Hearing held 9/16/19(related document(s)33 Motion to Dismiss Case filed by
         PennyMac Loan Services, LLC). APPEARANCES: Trustee Chael appears and Attorney Woolley
         on behalf of PennyMac Loan Services. Debtor appears personally. Trustee filed an Affidavit of
         default. The foregoing is hereby reset to October 28, 2019 at 9:00 a.m. SO ORDERED. (kdr)




                                                                        Christopher M. DeToro
                                                                        Clerk, United States Bankruptcy Court
                                                                        5400 Federal Plaza
                                                                        Hammond, Indiana 46320




                                                                                                Document No. 53 − 18, 33
